DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Examiner notes the specification includes reference EP2158982 and EP3115191 that have not been included on an IDS.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first press unit”, “a first press drive unit”, “a second press unit”, “a second press drive unit”, “a force control unit” and “at least one force sensor” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Objections
Claims 4 and 13 are objected to because of the following informalities: 
Claim 4 recites in line 1, the limitation “at least one sensor” is suggested to be replaced with “the at least one sensor”,
Claim 13 is objected since the claim does not recited any transitional phrase. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a first press unit configured to drive” in claims 1 and 13, 
“a first press drive unit” in claim 1,

“a second press drive unit” in claim 1, 
“a force control unit exerts” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “a first press unit configured to drive”, “a first press drive unit”, “a second press unit configured to drive”, “a second press drive unit”, “a force control unit exerts” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to drive” and “exerts”  without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 13 have been interpreted to cover the corresponding 
A review of the specification shows that there are no equivalent structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Claims 1 and 13 recited the limitation “a first press drive unit”, “a second press drive unit” and there is no equivalence structure recited in the specification.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“a first press unit” meaning “press rams, press cushions and chopping units” discloses in para. [0009]. 
“a second press unit” meaning “press rams, working tables, press cushions and press plates” discloses in para. [0009]. 
“a force control unit exerts” meaning “control valve” discloses in para. [0019].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 13 recited the limitation “a first press drive unit” and “a second press drive unit” that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1 and 13 recited the limitations “a first press unit” and “a second press unit” are indefinite, it is unclear what structure are being claimed.
Claim 1 in line 11, recited the limitations “a closed-loop control analysis” is indefinite, it is unclear what is defined as the closed-loop control analysis.

Throughout the claims (1,5,7,8,15,20-27), the recitation of “it or its” is indefinite, since it is not clear what structure is being claimed.
Claims 2 and 5 in line 1, recited the limitations “the first press drive”. There is insufficient antecedent basis for this limitation in the claim, furthermore it is unclear the first press drive is the same as “first press drive unit” recited in the parent claim 1 or a new limitation.
Claim 2 in line 3, recited the limitations “the barrel side”. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 in line 3, recited the limitations “the piston side”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 in line 3, recited the limitations “a closed loop control” is indefinite, it is unclear what is defined as the closed loop control.
Claim 5 in line 6, recited the limitations “the closed loop control”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 in line 4, recited the limitations “a closed loop control” is indefinite, it is unclear what is defined as the closed loop control.
Claim 5 recited the limitations “during which the first press unit returns to its initial position before the initial approach step” is indefinite, it is unclear since the approach step is recited as “(i)” and the return step is recited as “(iii)”, the language of the claim is confusing the step ”(iii)” is done before the initial approach step. 

Claim 10 in line 2, recited the limitations “a force control unit” is indefinite. it is unclear the force control unit is the same recited in the parent claim 1 or a new limitation.
Claims 14 and 16 recited the limitations “a closed loop control” are indefinite, it is unclear the closed loop control is the same recited in the parent claim 13 or a new limitation.
Claim 16 in line 3, recited the limitations “the force control unit”. There is insufficient antecedent basis for this limitation in the claim.
Claim 27 in line 3, recited the limitations “the second press unit carries out an opposite movement, in particular a synchronized movement” is indefinite, is the movement synchronized and opposite, furthermore opposite of what the movement is carried out? clarity is needed.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Further Examiner notes the above listing of 35 U.S.C.112 rejections are not conclusive, Applicant is required to review all of the claims for compliance to 35 U.S.C. 112 so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 17 recited “wherein in that the second press unit is driven in the second driving movement at least partially by the first driving movement of the first press unit“ only require the method of as claimed in claim 13 and does not further limit claim 13. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 13-17 and 19-28 are rejected (as best understood) under 35 U.S.C. 102(a)(1) as being anticipated by Kohno US. Publication (2011/0226141) hereinafter Kohno.
Regarding claim 1, (as best understood)
Kohno discloses a fine blanking press (see fig.1) comprising:
a first press unit (2,102) configured to drive a first press drive unit (202) in a first driving movement during fine blanking process step, 
a second press unit (101) configured to drive a second press drive unit (201) in a second driving movement at least partially while driving the first press unit (2,102) in its first movement, and configured such that: 
a force control unit (50) exerts a counter force (by element 103) against a primary force (by element 3) exerted by the first press unit (2,102) during its first driving movement, and in that the force control unit (50) comprises at least one sensor (21,23) operative to generate measuring data; and 
a controller (70) for receiving the measuring data (60,62) collected by the at least one sensor (21,23 or position and pressure sensors, see fig.4) and configured to perform a closed-loop control analysis on the basis of received measuring data (see para.[0113]).
Examiner notes, elements 60,62,72a, 72b, 74 and 76 are part of the controller element 70 see fig.4.
Regarding claim 2,


    PNG
    media_image1.png
    737
    515
    media_image1.png
    Greyscale

Regarding claim 3,
Kohno discloses wherein each of the barrel (3c) and/or piston sides (3b) are pressurized before, and/or during, the first driving movement of the first press unit (2, see para.[0113]).
Regarding claim 4,
Kohno discloses wherein at least one sensor (21,23) comprises at least one position sensor (23, see para.[0059]) configured for measuring the position of the first press unit (2,102), and wherein the controller (70) is configured to carry out a closed loop control 
Regarding claim 13, (as best understood)
Kohno discloses a method for operating a fine blanking press 
wherein a first press unit (101) is driven in a first driving movement (up and down, see Para.[0056]) during a fine blanking process step, and 
a second press unit (2,102) is driven in a second driving movement (up and down of element 3, see Para.[0070]) at least partially during the first driving movement (up and down, see Para.[0056]) of the first press unit (101), 
wherein during the first driving movement of the first press unit (101), a counter force (force by element 3) is exerted against a force (force by element 103) exerted by the first press unit (101), and at least one sensor (21a,23-25) collects measuring data, 
wherein a closed loop control is carried out on the basis of the measuring data (para.[0113] recited the operation after receipt signal from the sensor).
Regarding claim 14,
Kohno discloses wherein the at least one sensor (21a,23,25) comprises at least one position sensor (25, see para.[0059]) measuring the position of the first press unit (101), and wherein a closed loop control of the position of the first press unit (101) is carried out on the basis of the measured position data (see para.[0103]-[0105]).
Regarding claim 15,
Kohno discloses wherein the first press unit (101) is driven during a fine blanking process step in one of various movement steps, including: (i) an initial approach step, during which the first press unit (101) approaches the process material to be fine 
Regarding claim 16,
Kohno discloses wherein the at least one sensor (21a,23,25) comprises at least one force sensor (21a, see para.[0105]) measuring one of the forces exerted by the first press unit (101) and/or the counter force controlled by the force control unit (50), and wherein a closed loop control of the forces exerted by one of the first press unit (101) and/or the counter force controlled by the force control unit (50) is carried out on basis of the measured force data (see para.[0103]-[0105]).
Regarding claim 17,
Kohno discloses wherein in that the second press unit (2,102) is driven in the second driving movement (up and down of element 3, see Para.[0070]) at least partially by the first driving movement (up and down, see Para.[0056]) of the first press unit (101).
Regarding claim 19,
Kohno discloses wherein a counter force is exerted by the second press unit (2,102).
Regarding claim 20,
Kohno discloses wherein the counter force exerted by the second press unit (2,102) is controlled such that it blocks the driving movement of the second press unit (2,102) over a part of the first driving movement of the first press unit (101 see para.[0105]).
Regarding claim 21,

Regarding claim 22,
Kohno discloses wherein the force exerted by the second press unit (2,102) during its second driving movement is controlled such that it is constant over at least a part of the first driving movement of the first press unit (101 see para.[0060]).
Regarding claim 23,
Kohno discloses wherein the force exerted by the second press unit (2,102) during its second driving movement is controlled such that it follows an array of different forces (forces generated by element 103 and 3) during the first driving movement of the first press unit (101 see para.[0105]).
Regarding claim 24,
Kohno discloses wherein the force exerted by the first press unit (101) during its first driving movement is controlled such that the force is constant during the beginning of the first driving movement until reaching a maximum value and decreases for the remaining part of the first driving movement of the first press unit and the force starts the first driving movement with a maximum value and decreases over the remainder of the first driving movement of the first press unit (101 see para.[0060]).
Regarding claim 25,
Kohno discloses wherein the force exerted by the second press unit (2,102) during its second driving movement is controlled such that it is reduced to zero over at least a part of the first driving movement of the first press unit (101 see para.[0108]).

Regarding claim 26,
Kohno discloses wherein the force exerted by the second press unit (2,102) during its second driving movement is controlled such that it is inverted over at least a part of the first driving movement of the first press unit (101 see para.[0109]-[0111]).
Examiner notes, elements 103, drive unit para.[0056] and 72a control press 101 and elements 3, 4, 72b and 74 control press 2,102.
Regarding claim 27,
Kohno discloses wherein the second press unit (2,102) carries out an opposite movement, in particular a synchronized movement, with regard to the first press unit (101) during the first driving movement of the first press unit (101) and after the first press unit (101) has finished its first driving movement (see para.[0109]-[0111]).
Regarding claim 28,
Kohno discloses wherein the second press unit (2,102) carries out a movement in the direction of the first driving movement of the first press unit (101) until at least the first press unit (101) contacts the second press unit (2,102 see para.[0109]-[0111]).
Claims 1, 5-13 and 18 are rejected (as best understood) under 35 U.S.C. 102(a)(1) as being anticipated by Kohno (Alternative).
Regarding claim 1, (Alternative and as best understood)
Kohno discloses a fine blanking press (see fig.1) comprising:
a first press unit (101) configured to drive a first press drive unit (201) in a first driving movement during fine blanking process step, 

a force control unit (50) exerts a counter force (by element 3) against a primary force (by element 103) exerted by the first press unit (101) during its first driving movement, and in that the force control unit (10,50) comprises at least one sensor (21a,23) operative to generate measuring data; and 
a controller (70) for receiving the measuring data (60,62) collected by the at least one sensor (21a,23 or position and pressure sensors, see fig.4) and configured to perform a closed-loop control analysis on the basis of received measuring data (see para.[0113]).
Examiner notes, elements 60,62,72a, 72b, 74 and 76 are part of the controller element 70 see fig.4.
Regarding claim 5,
Kohno discloses wherein the first press drive (see fig.1) is configured to drive the first press unit (101) in different movement steps, including: (i) an approach step, during which the first press unit (101) approaches the process material (301) to be fine blanked, (ii) a fine blanking step, during which the process material (301) is fine blanked, and (iii) a return step, during which the first press unit (101) returns to its initial position before the initial approach step, and wherein the controller (70) is configured to carry out the closed loop control such that the first press unit (101) is driven at a constant speed at least during the fine blanking step (72a of the controller 70 control the torque/speed of the electric motor to rotate the crankshaft, see para.[0105],[0108]).
Regarding claim 6,

Regarding claim 7,
Kohno discloses wherein the force control unit (element 10 of 50) is configured to control a force (force exerted by element 3) exerted by the second press unit (2,102 see fig.1) as a counter force (see para.[0105]) against the force (force exerted by element 103) is exerted by the first press unit (101) during its first driving movement (see para.[0105]).
Regarding claim 8,
Kohno discloses wherein the force control unit (element 10 of 50) is configured to control a force (force exerted by element 3) exerted by the second press unit (2,102) independently from the force (force exerted by element 103) exerted by the first press unit (101) during its first driving movement (see para.[0056], [0062]).
Regarding claim 9,
Kohno discloses wherein the second press unit (2,102) is driven in the second driving movement at least partially by the first driving movement of the first press unit (101, see para.[0105]).
Regarding claim 10,
Kohno discloses wherein the second press unit (2,102) comprises a second press drive (see fig.1) comprising a hydraulic cylinder (3), and a force control unit (50) comprising at least one proportional control valve (10) configured to connect the barrel side (3c) and/or the piston side (3b) of the hydraulic cylinder to the tank (6, see para.[106]) for hydraulic fluid.

    PNG
    media_image2.png
    737
    515
    media_image2.png
    Greyscale

Regarding claim 11,
Kohno discloses wherein the barrel side (3c) and/or the piston side (3b) are pressurized before and/or during the second driving movement of the second press unit (2,102 see para.[0060], [0062]).
Regarding claim 12,

Regarding claim 13, (Alternative and as best understood)
Kohno discloses a method for operating a fine blanking press 
wherein a first press unit (2,102) is driven in a first driving movement (up and down of element 3, see Para.[0070]) during a fine blanking process step, and 
a second press unit (101) is driven in a second driving movement (up and down, see Para.[0056]) at least partially during the first driving movement (up and down of element 3, see Para.[0070]) of the first press unit (2,102), 
wherein during the first driving movement of the first press unit (2,102), a counter force (force by element 103) is exerted against a force (force by element 3) exerted by the first press unit (2,102), and at least one sensor (21a,23-25) collects measuring data, 
wherein a closed loop control is carried out on the basis of the measuring data (para.[0113] recited the operation after receipt signal from the sensor).
Regarding claim 18,
Kohno discloses wherein a counter force (see para.[0105]) is exerted by a first press drive of the first press unit (2,102).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 16, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753